57 F.3d 1061NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Jirah KELLEY, Plaintiff, Appellant,v.Larry E. DUBOISE, ET AL., Defendants, Appellees.
No. 94-1809
United States Court of Appeals,First Circuit.
June 14, 1995

Jirah Kelley on brief pro se.
Ann M. McCarthy, Counsel for the Department of Correction, On Memorandum In Support of Motion for Summary Disposition for appellees.
D.Mass.
DISMISSED IN PART AND AFFIRMED IN PART.
Before TORRUELLA, Chief Judge.  SELYA and BOUDIN, Circuit Judges.
PER CURIAM.


1
Jirah Kelley is appealing the district court's denial of certain motions in his action brought under 42 U.S.C. Sec. 1983.  We dismiss Kelley's appeal of the court's denial of his motion for a default judgment (also characterized as a motion for summary judgment by default) for want of jurisdiction.  See Bird v. Reese, 875 F.2d 256, 256 (9th Cir. 1989) (denial of a motion for a default judgment is not immediately appealable).  Construing Kelley's motion for a protective order as a request for preliminary injunctive relief, we affirm the denial of the motion.  Kelley apparently sought an order forbidding defendants from retaliating against him for having sued defendants.  We affirm since the motion failed to show that Kelley was under any present threat of such retaliation.  We deny Kelley's other requests for relief as meritless.


2
Dismissed in part for want of appellate jurisdiction and affirmed in part.